UNITED STATES DISTRICT COURT                    FLECTRQ,,;,(I,,_~
SOUTHERN DISTRICT OF NEW YORK                   DOC#
                                                DATEF        . . . -d-~{c:611)
                                                     -IL_E_O:-
CORNELL HOLDEN AND MIGUEL MEJIA, on
behalf of themselves and all others
similarly situated,                           17-cv-2192 (JGK)

                     Plaintiffs,              ORDER

           - against -

THE PORT AUTHORITY OF NEW YORK AND
NEW JERSEY, ET AL . ,

                     Defendants.

JOHN G. KOELTL , District Judge:

     For the reasons stated at the conference held on February

26 , 2020, the plaintiffs' motion for class certification is

denied and motion in limine to exclude portions of the

defendant ' s expert report is denied without prejudice to

renewal . The Clerk is directed to close Docket Nos . 165 and 176 .


     The plaintiffs and defendants may file motions in limine by

March 11 , 2020 . Responses to the motions are due by March 25,

2020 and replies are due by April 3, 2020 .


     Pre - motion letters for any dispositive motions are due

March 11, 2020 and responses are due March 25, 2020 . The

deadline to file any dispositive motions is April 17, 2020.

Responses to dispositive motions are due May 15, 2020 and

replies are due June 5, 2020.
     A joint pretr i al order , requests to charge , and voir dire

requests are due 21 days after the decision of any disposit i ve

motion and responses and objections are due 7 days thereafter .

The part i es should be ready for trial , on 48 hours ' notice , 21

days after the submission of the joint pretrial order .


     This matter is referred to the Magistrate Judge Lehrburger

for purposes of settlement .


SO ORDERED.

Dated:    New York, New York
          February 26, 2020

                                  ~q~~ e~tl
                                     : :ed States District Judge
